DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022 was filed after the mailing date of the Office Action on February 22, 2022.  The IDS submitted on July 22, 2022 has multiple foreign references and non patent literature furnished on October 28, 2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Claims 2, 15, and 17 all recite “a flexed configuration in which the annular flange is bent at the flexible inner area to bring the outer area closer to the sidewall of the main body.  However, the disclosure shows in FIG. 2A the annular flange being bent at the outer area 17 rather than at inner area 16.  FIG. 2A does not show the annular flange being bent at the inner area in the flexed configuration.  Therefore, the annular flange being bent at the inner area in the flexed configuration must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22-24 all recite the limitation “wherein contact between the abutment surface of the annular flange and the piston of the beverage preparing machine defines a second seal against the piston of the beverage preparing machine” in lines 1-3.  There was not adequate written description support at the time of filing for there to be two separate seal between the capsule and the piston of the beverage preparing machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kay US 2018/0148251 in view of Krupa et al. US 2016/0332805.
Regarding Claim 1, Kay discloses a capsule (capsule 10) capable of preparing infused beverages.  The capsule (capsule 10) comprises a main body (body 12) with a central axis, a first end, and a second end (base 14).  The main body (body 12) comprises a sidewall (wall 40) which is axially symmetrical with respect to the central axis and converges from the first end to the second end, a bottom wall (base 14) which is connected to the sidewall (wall 40) and is arranged at the second end, a cavity containing an ingredients wherein the cavity is defined by the sidewall and the bottom wall (base 14) wherein the cavity comprises an opening (opening closed by foil) at the first end (‘251, Paragraph [0003]), and an annular flange (flange 16) connected to the sidewall (wall 40) at the first end and radially extending outward from the sidewall (wall 40) wherein the annular flange (flange 16) comprises an inner surface that faces the second end and an outer surface opposite the inner surface.  The capsule (capsule 10) further comprises a frangible covering element (foil) fastened to the outer surface of the annular flange (flange 12) and overlapping the opening to hermetically seal the cavity (‘251, FIGS. 1-2) (‘251, Paragraph [0003] and [0021]-[0028]).  In another embodiment, the annular flange (flange 16) further comprises a flexible inner area which is directly connected to the sidewall (wall 40) and an abutment surface (channel 38.1) arranged at the flexible inner area (‘251, FIG. 4) (‘251, Paragraph [0035]) and the sidewall (wall 40) comprises a main portion and a connecting portion wherein the connecting portion joins the main portion to the annular flange (flange 16) and the connecting portion (shoulder 42) increases in thickness from the main portion to the annular flange (flange 16) (‘251, FIG. 4) (‘251, Paragraph [0035]).
Kay is silent regarding the capsule being made entirely of compostable material.
Krupa et al. discloses a capsule made entirely out of compostable materials (‘805, Paragraphs [0002] and [0026]).
Both Kay and Krupa et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kay and construct the capsule entirely out of compostable materials as taught by Krupa et al. in order to construct the capsule out of environmentally friendly materials (‘805, Paragraph [0026]).  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07.I.).  Krupa et al. teaches that there was known utility in constructing coffee capsules out of compostable materials.
Further regarding Claim 1, the limitations “for preparing infused beverages,” “configured to contain an ingredient for preparing the infused beverages,” “wherein the bottom wall is openable for introducing pressurized liquid into the cavity,” “configured to flex under action of a piston of a beverage preparing machine” “configured to be pushed by the piston of the beverage preparing machine,” and “configured to contact the piston of the beverage preparing machine to be formed by the piston of the beverage preparing machine and to define a seal against the piston of the beverage preparing machine” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Kay explicitly teaches a flexible inner area directly connected to the sidewall and capable of flexing under action of a piston of a beverage preparing machine and an abutment surface arranged at the flexible inner area capable of being pushed by the piston (pressing sleeve PS) of the beverage preparation machine wherein the connecting portion is also capable of contacting and being deformed by the piston (pressing sleeve PS) of the beverage preparing machine to define a seal against the piston (pressing sleeve PS) of the beverage preparing machine (‘251, FIG. 3) (‘251, Paragraphs [0031] and [0036]).
Regarding Claim 22, Kay discloses contact between the abutment surface (channel 38.1) of the annular flange (flange 16) and the piston of the beverage preparing machine defining a second seal against the piston of the beverage preparing machine, i.e. the piston of the beverage preparing machine is sealed against both the connecting portion and the abutment surface of the annular flange (‘251, FIGS. 2-3) (‘251, Paragraph [0035]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kay US 2018/0148251 in view of Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Van der Vliet et al. US 2017/0190451.
Regarding Claim 6, Kay modified with Krupa et al. is silent regarding the flexible inner area of the annular flange having an annular groove formed on the outer surface.
Van der Vliet et al. discloses a capsule comprising an annular flange having an annular groove (circular groove 34) (‘451, FIGS. 4 and 6) (‘451, Paragraph [0155]).

    PNG
    media_image1.png
    734
    1094
    media_image1.png
    Greyscale

Both Kay and Van der Vliet et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kay and incorporate an annular groove formed onto the outer surface adjacent the opening since Van der Vliet et al. teaches that it was known and conventional to construct a coffee capsule with an annular groove on the outer surface of the annular flange.
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Kay US 2018/0148251 in view of Krupa et al. US 2016/0332805 and Van der Vliet et al. US 2017/0190451 as applied to claim 6 above in further view of Garcia Rios US 2019/0150657.
Regarding Claim 7, Kay modified with Krupa et al. and Van der Vliet et al. is silent regarding the annular groove having a diameter between 30 millimeters and 40 millimeters.
Garcia Rios discloses a capsule comprising an annular flange (leading edge 104) that engages a piston of a beverage preparing machine (enclosing member 102) comprising an inner diameter of 30.4 mm and an outer diameter 32 mm (‘857, Paragraph [0054]).
Both Kay and Garcia Rios are directed towards the same field of endeavor of coffee capsules.  Garcia Rios teaches that it was known to provide a piston of a beverage preparing machine having an inner diameter of 30.4 mm and an outer diameter of 32 mm, which falls within the claimed annular groove diameter range of between 30-40 millimeters.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diameter of the annular groove that is disposed on the annular flange of the capsule to have the same dimensions, e.g. between 30.4 mm and 32 mm, of the piston of the beverage preparing machine of Garcia Rios in order to provide a sealing engagement between the annular groove of the annular flange of the capsule and the piston of the beverage preparing machine.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the diameter of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 8, Van der Vliet et al. discloses the annular groove (circular groove 34) having a depth of 0.5-1 mm (‘451, Paragraph [0158]), which falls within the claimed annular groove depth range of 0.1 to 0.7 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the size of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kay US 2018/0148251 in view of Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Doglioni Majer US 2016/0039601 and Gerbaulet et al. US 2011/0274794.
Regarding Claim 9, Kay modified with Krupa et al. is silent regarding the annular flange having a thickness between 0.85 millimeters and 1.05 millimeters.
Doglioni Majer discloses a capsule comprising an annular flange (flange 6) having any thickness used (‘601, Paragraph [0055]).  Gerbaulet et al. discloses a capsule comprising an annular flange (rim 14) having a thickness between 0.7 to 1.1 mm (‘794, Paragraph [0036]), which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters.
Kay, Doglioni Majer, and Gerbaulet et al. are all directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the annular flange of Kay to be between 0.7 to 1.1 mm as taught by Gerbaulet et al., which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Doglioni Majer teaches that an annular flange having any thickness can be used.  One of ordinary skill in the art would adjust the thickness of the annular flange based upon the desired degree of sealing between the piston of the beverage preparing machine and the annular flange.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kay US 2018/0148251 in view of Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Koller et al. US 2014/0272018.
Regarding Claim 10, Kay modified with Krupa et al. is silent regarding the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 4° and 25°.
Koller et al. discloses a capsule comprising a sidewall with a taper angle relative to axial axis A of between 5-10 degrees (‘018, Paragraph [0051]), which falls within the claimed first angle range of between 4 and 25 degrees.
Both Kay and Koller et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kay to have the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 5-10 degrees, which falls within the claimed first angle range of between 4 and 25 degrees, as taught by Koller et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kay US 2018/0148251 in view of Krupa et al. US 2016/0332805 and Koller et al. US 2014/0272018 as applied to claim 10 above in further view of Roberts US 2016/0288988.
Regarding Claim 11, Kay modified with Krupa et al. is silent regarding an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle.
Roberts discloses a capsule comprising a sidewall comprising a main portion and a connecting portion wherein an outer surface of the sidewall is inclined at the connecting portion by a second angle relative to the central axis and wherein the second angle is greater than the first angle (‘988, FIG. 1F).

    PNG
    media_image2.png
    1095
    713
    media_image2.png
    Greyscale


Both Kay and Roberts are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kay and construct an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle as taught by Roberts since the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 12, Kay modified with Krupa et al. and Roberts et al. is silent regarding the second angle being between 15° and 45°.  However, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The recitation of the claimed angle does not provide a nonobvious functional difference over the prior art.
Claims 1-5, 14-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Kay US 2018/0148251, Kamerbeek et al. US 2012/0225168, Krupa et al. US 2016/0332805, and Chapman et al. US 2016/0075506.
Regarding Claim 1, Rondelli discloses a capsule (capsule 1) comprising a main body (cup shaped body 2) with a central axis, a first end (end closed by lid 5), and a second end (end with bottom wall 4).  The main body (cup shaped body 2) comprises a sidewall (sidewall 3) which is axially symmetrical with respect to the central axis and converges from the first end (end closed by lid 5) to the second end (end with bottom wall 4), a bottom wall (bottom wall 4) is connected to the sidewall (sidewall 3) and is arranged at the second end (end with bottom wall 4).  A cavity is defined by the sidewall (sidewall 3) and the bottom wall (bottom wall 4) wherein the cavity comprises an opening (opening closed by lid 5) at the first end (end closed by lid 5).  An annular flange (annular edge 12) is connected to the sidewall (sidewall 3) at the first end and extends radially outward from the sidewall (sidewall 3) wherein the annular flange (annular edge 12) comprises an inner surface that faces the second end (end with bottom wall 4) and an outer surface opposite the inner surface.  The capsule (capsule 1) further comprises a frangible covering element (lid 5) fastened to shoulder 8 and overlaps the opening (opening closed by lid 5) to hermetically seal the cavity (‘209, Paragraph [0022]).  The annular flange (annular edge 12) further comprises a flexible inner area (first annular portion 13) which is directly connected to the sidewall (sidewall 3), an outer area (second annular portion 14 and third annular portion 15) connected to the flexible inner area (first annular portion 13) and external to the flexible inner area (first annular portion 13), and an abutment surface (seat 17) arranged at the flexible inner area (first annular portion 13).  The sidewall (sidewall 3) comprises a main portion and a connecting portion wherein the connecting portion joins the main portion to the annular flange (annular edge 12) (‘209, FIGS. 3-4) (‘209, Paragraph [0024]).

    PNG
    media_image3.png
    1322
    841
    media_image3.png
    Greyscale


The sidewall (sidewall 3) comprises a main portion and a connecting portion (inner shoulder 8) wherein the connecting portion (inner shoulder 8) joins the main portion to the annular flange (annular edge 12) (‘209, FIG. 2) (‘209, Paragraph [0023]).

    PNG
    media_image4.png
    655
    1304
    media_image4.png
    Greyscale

Rondelli discloses the frangible covering element (lid 5) fastened to an inner shoulder and overlaps the opening to hermetically seal the cavity (‘209, Paragraph [0022]).  However, Rondelli does not teach the frangible covering element being fastened to the outer surface of the annular flange as claimed.  Additionally, Rondelli et al. is silent regarding the capsule being made entirely of compostable material and the connecting portion increasing in thickness from the main portion to the annular flange.
Kay discloses a capsule (capsule 10) capable of preparing infused beverages.  The capsule (capsule 10) comprises a main body (body 12) with a central axis, a first end, and a second end (base 14).  The main body (body 12) comprises a sidewall (wall 40) which is axially symmetrical with respect to the central axis and converges from the first end to the second end, a bottom wall (base 14) which is connected to the sidewall (wall 40) and is arranged at the second end, a cavity containing an ingredients wherein the cavity is defined by the sidewall and the bottom wall (base 14) wherein the cavity comprises an opening (opening closed by foil) at the first end (‘251, Paragraph [0003]), and an annular flange (flange 16) connected to the sidewall (wall 40) at the first end and radially extending outward from the sidewall (wall 40) wherein the annular flange (flange 16) comprises an inner surface that faces the second end and an outer surface opposite the inner surface.  The capsule (capsule 10) further comprises a frangible covering element (foil) fastened to the outer surface of the annular flange (flange 12) and overlapping the opening to hermetically seal the cavity (‘251, FIGS. 1-2) (‘251, Paragraph [0003] and [0021]-[0028]).  In another embodiment, the annular flange (flange 16) further comprises a flexible inner area which is directly connected to the sidewall (wall 40) and an abutment surface (channel 38.1) arranged at the flexible inner area (‘251, FIG. 4) (‘251, Paragraph [0035]) and the sidewall (wall 40) comprises a main portion and a connecting portion wherein the connecting portion joins the main portion to the annular flange (flange 16) and the connecting portion (shoulder 42) increases in thickness from the main portion to the annular flange (flange 16) (‘251, FIG. 4) (‘251, Paragraph [0035]).
Both Rondelli and Kay are directed towards the same field of endeavor of beverage capsules comprising a frangible covering element sealed to an annular flange.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rondelli et al. and construct the connecting portion to increase in thickness from the main portion to the annular flange as taught by Kay in order to provide additional stiffness to the sidewall.
Further regarding Claim 1, Rondelli modified with Kay is silent regarding the frangible covering element being fastened to the outer surface of the annular flange.
Kamerbeek et al. discloses a capsule comprising a main body and a cavity comprising an opening, an annular flange (rim 20), and a frangible covering element (lid 12) fasted to an outer surface of the annular flange (rim 20) and overlapping the opening to hermetically seal the cavity (‘168, FIG. 3a) (‘168, Paragraph [0041]).
Both Rondelli and Kamerbeek et al. are directed towards the same field of endeavor of beverage capsules comprising a main body and a cavity comprising an opening closed by a frangible covering element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Rondelli and incorporate a frangible covering element fastened to the outer surface of the annular flange since Kamerbeek et al. teaches that it was known in the beverage capsule art to incorporate a frangible covering element that is fastened to the outer surface of the annular flange.
Further regarding Claim 1, Rondelli. modified with Kay and Kamerbeek et al. is silent regarding the capsule being made entirely of compostable material.
Krupa et al. discloses a capsule made entirely out of compostable materials (‘805, Paragraphs [0002] and [0026]).
Both Kay and Krupa et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kay and construct the capsule entirely out of compostable materials as taught by Krupa et al. in order to construct the capsule out of environmentally friendly materials (‘805, Paragraph [0026]).  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07.I.).  Krupa et al. teaches that there was known utility in constructing coffee capsules out of compostable materials.
Further regarding Claim 1, Rondelli discloses the annular flange (annular edge 12) being made of a elastically deformable plastic material (‘209, Paragraph [0023]).  However, Rondelli does not teach the connecting portion of the sidewall being deformable due to a pressure of the piston on the abutment surface to at least partially contact the piston and create a seal against the piston.
Chapman et al. discloses a capsule (capsule 1) comprising a sidewall (sidewall 43) that is deformable due to a pressure of a piston (enclosing member 2) on the abutment surface (annular trough) to at least partially contact the piston (enclosing member 2) and create a seal against the piston (enclosing member 2) (‘506, Paragraphs [0029], [0033], and [0112]).

    PNG
    media_image5.png
    743
    1092
    media_image5.png
    Greyscale

Both Rondelli and Chapman et al. are directed towards the same field of endeavor of beverage capsule comprising a sidewall and an annular flange having an abutment surface that is flat in an undeformed configuration and capable of being pushed by a piston of a beverage preparing machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connecting portion of the sidewall of Rondelli and construct the connecting portion of the sidewall to be deformable due to a pressure on the abutment surface to at least partially contact the piston and create a seal against the piston as taught by Chapman et al. in order to form a sealing surface between the abutment surface (annular trough 60) and the piston (enclosing member 2) (‘506, Paragraphs [0113]-[0114]).
Further regarding Claim 1, the limitations “for preparing infused beverages,” “configured to contain an ingredient for preparing the infused beverages,” “wherein the bottom wall is openable for introducing pressurized liquid into the cavity,” “configured to flex under action of a piston of a beverage preparing machine” “configured to be pushed by the piston of the beverage preparing machine,” and “configured to contact the piston of the beverage preparing machine to be formed by the piston of the beverage preparing machine and to define a seal against the piston of the beverage preparing machine” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Rondelli et al. discloses the abutment surface disposed at the flexible inner area being capable of flexing under action of the piston (seat 22) of the beverage preparing machine (‘209, FIGS. 3-4) (‘209, Paragraph [0024]).  Additionally, Kay discloses both the inner area and the connecting portion to be capable of simultaneously contacting the piston of the beverage preparing machine to be deformed by the piston of the beverage preparing machine to define a seal against the piston of the beverage preparing machine (‘251, FIGS. 2-3).
Regarding Claim 14, Rondelli discloses a capsule (capsule 1) comprising a main body (cup shaped body 2) with a central axis, a first end (end closed by lid 5), and a second end (end with bottom wall 4).  The main body (cup shaped body 2) comprises a sidewall (sidewall 3) which is axially symmetrical with respect to the central axis and converges from the first end (end closed by lid 5) to the second end (end with bottom wall 4) wherein the sidewall comprises an outer surface which is inclined by a first angle relative to the central axis, a bottom wall (bottom wall 4) is connected to the sidewall (sidewall 3) and is arranged at the second end (end with bottom wall 4).  A cavity is defined by the sidewall (sidewall 3) and the bottom wall (bottom wall 4) wherein the cavity comprises an opening (opening closed by lid 5) at the first end (end closed by lid 5).  An annular flange (annular edge 12) is connected to the sidewall (sidewall 3) at the first end and extends radially outward from the sidewall (sidewall 3) wherein the annular flange (annular edge 12) comprises an inner surface that faces the second end (end with bottom wall 4) and an outer surface opposite the inner surface.  The capsule (capsule 1) further comprises a frangible covering element (lid 5) fastened to shoulder 8 and overlaps the opening (opening closed by lid 5) to hermetically seal the cavity (‘209, Paragraph [0022]).  The annular flange (annular edge 12) further comprises a flexible inner area (first annular portion 13) which is directly connected to the sidewall (sidewall 3), an outer area (second annular portion 14 and third annular portion 15) connected to the flexible inner area (first annular portion 13) and external to the flexible inner area (first annular portion 13), and an abutment surface (seat 17) arranged at the flexible inner area (first annular portion 13).  The sidewall (sidewall 3) comprises a main portion and a connecting portion wherein the connecting portion joins the main portion to the annular flange (annular edge 12) (‘209, FIGS. 3-4) (‘209, Paragraph [0024]).  The sidewall (sidewall 3) comprises a main portion and a connecting portion (inner shoulder 8) wherein the connecting portion (inner shoulder 8) joins the main portion to the annular flange (annular edge 12) (‘209, FIG. 2) (‘209, Paragraph [0023]).  The abutment surface (seat 17) is arranged at the inner area (first annular portion 13) wherein the abutment surface (seat 17) is flat in an undeformed configuration in which the outer area (second annular portion 14 and third annular portion 15) is substantially coplanar with the opening (opening closed by lid 5) (‘209, FIGS. 3-4) (‘209, Paragraph [0024]).
Rondelli discloses the frangible covering element (lid 5) fastened to an inner shoulder and overlaps the opening to hermetically seal the cavity (‘209, Paragraph [0022]).  However, Rondelli does not teach the frangible covering element being fastened to the outer surface of the annular flange as claimed.  Additionally, Rondelli et al. is silent regarding the capsule being made entirely of compostable material and the connecting portion increasing in thickness from the main portion to the annular flange.
Kay discloses a capsule (capsule 10) capable of preparing infused beverages.  The capsule (capsule 10) comprises a main body (body 12) with a central axis, a first end, and a second end (base 14).  The main body (body 12) comprises a sidewall (wall 40) which is axially symmetrical with respect to the central axis and converges from the first end to the second end, a bottom wall (base 14) which is connected to the sidewall (wall 40) and is arranged at the second end, a cavity containing an ingredients wherein the cavity is defined by the sidewall and the bottom wall (base 14) wherein the cavity comprises an opening (opening closed by foil) at the first end (‘251, Paragraph [0003]), and an annular flange (flange 16) connected to the sidewall (wall 40) at the first end and radially extending outward from the sidewall (wall 40) wherein the annular flange (flange 16) comprises an inner surface that faces the second end and an outer surface opposite the inner surface.  The capsule (capsule 10) further comprises a frangible covering element (foil) fastened to the outer surface of the annular flange (flange 12) and overlapping the opening to hermetically seal the cavity (‘251, FIGS. 1-2) (‘251, Paragraph [0003] and [0021]-[0028]).  In another embodiment, the annular flange (flange 16) further comprises a flexible inner area which is directly connected to the sidewall (wall 40) and an abutment surface (channel 38.1) arranged at the flexible inner area (‘251, FIG. 4) (‘251, Paragraph [0035]) and the sidewall (wall 40) comprises a main portion and a connecting portion wherein the connecting portion joins the main portion to the annular flange (flange 16) and the connecting portion (shoulder 42) increases in thickness from the main portion to the annular flange (flange 16) (‘251, FIG. 4) (‘251, Paragraph [0035]).  
Both Rondelli and Kay are directed towards the same field of endeavor of beverage capsules comprising a frangible covering element sealed to an annular flange.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rondelli et al. and construct the connecting portion to increase in thickness from the main portion to the annular flange as taught by Kay in order to provide additional stiffness to the sidewall.
Further regarding Claim 14, Rondelli modified with Kay is silent regarding the frangible covering element being fastened to the outer surface of the annular flange.
Kamerbeek et al. discloses a capsule comprising a main body and a cavity comprising an opening, an annular flange (rim 20), and a frangible covering element (lid 12) fasted to an outer surface of the annular flange (rim 20) and overlapping the opening to hermetically seal the cavity (‘168, FIG. 3a) (‘168, Paragraph [0041]).
Both Rondelli and Kamerbeek et al. are directed towards the same field of endeavor of beverage capsules comprising a main body and a cavity comprising an opening closed by a frangible covering element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Rondelli and incorporate a frangible covering element fastened to the outer surface of the annular flange since Kamerbeek et al. teaches that it was known in the beverage capsule art to incorporate a frangible covering element that is fastened to the outer surface of the annular flange.
Further regarding Claim 14, Rondelli. modified with Kay and Kamerbeek et al. is silent regarding the capsule being made entirely of compostable material.
Krupa et al. discloses a capsule made entirely out of compostable materials (‘805, Paragraphs [0002] and [0026]).
Both Kay and Krupa et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kay and construct the capsule entirely out of compostable materials as taught by Krupa et al. in order to construct the capsule out of environmentally friendly materials (‘805, Paragraph [0026]).  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07.I.).  Krupa et al. teaches that there was known utility in constructing coffee capsules out of compostable materials.
Further regarding Claim 14, Rondelli discloses the annular flange (annular edge 12) being made of a elastically deformable plastic material (‘209, Paragraph [0023]).  However, Rondelli does not teach the connecting portion of the sidewall being deformable due to a pressure of the piston on the abutment surface to at least partially contact the piston and create a seal against the piston.
Chapman et al. discloses a capsule (capsule 1) comprising a sidewall (sidewall 43) that is deformable due to a pressure of a piston (enclosing member 2) on the abutment surface (annular trough) to at least partially contact the piston (enclosing member 2) and create a seal against the piston (enclosing member 2) (‘506, Paragraphs [0029], [0033], and [0112]).
Both Rondelli and Chapman et al. are directed towards the same field of endeavor of beverage capsule comprising a sidewall and an annular flange having an abutment surface that is flat in an undeformed configuration and capable of being pushed by a piston of a beverage preparing machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connecting portion of the sidewall of Rondelli and construct the connecting portion of the sidewall to be deformable due to a pressure on the abutment surface to at least partially contact the piston and create a seal against the piston as taught by Chapman et al. in order to form a sealing surface between the abutment surface (annular trough 60) and the piston (enclosing member 2) (‘506, Paragraphs [0113]-[0114]).
Further regarding Claim 14, the limitations “for preparing infused beverages,” “configured to contain an ingredient for preparing the infused beverages,” “wherein the bottom wall is openable for introducing pressurized liquid into the cavity,” “configured to flex under action of a piston of a beverage preparing machine” “configured to be pushed by the piston of the beverage preparing machine,” and “configured to contact the piston of the beverage preparing machine to be formed by the piston of the beverage preparing machine and to define a seal against the piston of the beverage preparing machine” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Rondelli et al. discloses the abutment surface disposed at the flexible inner area being capable of flexing under action of the piston (seat 22) of the beverage preparing machine (‘209, FIGS. 3-4) (‘209, Paragraph [0024]).  Additionally, Kay discloses both the inner area and the connecting portion to be capable of simultaneously contacting the piston of the beverage preparing machine to be deformed by the piston of the beverage preparing machine to define a seal against the piston of the beverage preparing machine (‘251, FIGS. 2-3).
Claim 16 recites most of the same limitations of Claim 14.  Claim 16 differs from Claim 14 in that Claim 14 requires the additional limitation “wherein the sidewall comprises an outer surface which is inclined by a first angle relative to the central axis” whereas Claim 16 requires the additional limitation “wherein the main portion of the sidewall is inclined by a first angle relative to the central axis and the abutment surface is continuous to an outer surface of the inclined sidewall.”  For all of the limitations shared between Claims 14 and 16, Claim 16 is rejected for the same reasons as enumerated in the rejections of Claim 14 provided above.  Further regarding the Claim 16 limitations “wherein the main portion of the sidewall is inclined by a first angle relative to the central axis and the abutment surface is continuous to an outer surface of the inclined sidewall, Rondelli teaches the main portion of the sidewall having a slightly truncated cone shape (‘209, FIG. 1) (‘209, Paragraph [0021]), which reads on the claimed main portion of the sidewall being inclined by a first angle relative to the central axis.  The abutment surface (seat 17) is continuous to an outer surface of the inclined sidewall (sidewall 3) (‘209, FIGS. 3-4).
Regarding Claims 2, 15, and 17, Rondelli discloses the annular flange (annular edge 12) having an outer area (third annular portion 15) connected to the flexible inner area (first annular portion 13) and external to the flexible inner area (annular portion 13).  The annular flange (annular edge 12) is capable of flexing under the action of the piston of the beverage preparing machine from an undeformed configuration in which the outer area (third annular portion 15) is substantially coplanar with the opening (‘209, FIG. 3) to a flexed configuration in which the annular flange (annular edge 12) is bent at the flexible inner area to bring the outer area closer to the sidewall of the main body (‘209, FIG. 4) (‘209, Paragraph [0024]).
Regarding Claim 3, Rondelli discloses a centering means (connection ring 18) that is external to the abutment surface (seat 17) (‘209, FIG. 3) (‘209, Paragraph [0023]).
Further regarding Claim 3, the limitations “for arranging the capsule in the beverage preparing machine” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, FIG. 3 of Rondelli et al. shows the connection ring 18 being arranged on the plate 24 of the beverage preparing machine (‘209, Paragraph [0024]).
Regarding Claims 4-5, Rondelli discloses the centering means (connection ring 18) comprising an annular projection surrounding the abutment surface (seat 17) and the centering means (connection ring 18) being configured not to contact the piston (seat 22) when the annular flange (annular edge 12) is in the flexed configuration (‘209, FIG. 4) (‘209, Paragraph [0024]).
Regarding Claims 22-24, Kay discloses  contact between the abutment surface (channel 38.1) of the annular flange (flange 16) and the piston of the beverage preparing machine defining a second seal against the piston of the beverage preparing machine, i.e. the piston of the beverage preparing machine is sealed against both the connecting portion and the abutment surface of the annular flange (‘251, FIGS. 2-3) (‘251, Paragraph [0035]).
Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Kay US 2018/0148251, Kamerbeek et al. US 2012/0225168, Krupa et al. US 2016/0332805, and Chapman et al. US 2016/0075506 as applied to claim 1 or claim 14 above in further view of Van der Vliet et al. US 2017/0190451.
Regarding Claims 6 and 25, Rondelli et al. modified with Kay, Kamerbeek et al.. Krupa et al., and Chapman is silent regarding the flexible inner area of the annular flange having an annular groove formed on the outer surface.
Van der Vliet et al. discloses a capsule comprising an annular flange having an annular groove (circular groove 34) (‘451, FIGS. 4 and 6) (‘451, Paragraph [0155]).

    PNG
    media_image1.png
    734
    1094
    media_image1.png
    Greyscale

Both Rondelli et al. and Van der Vliet et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Rondelli et al. and incorporate an annular groove formed onto the outer surface adjacent the opening since Van der Vliet et al. teaches that it was known and conventional to construct a coffee capsule with an annular groove on the outer surface of the annular flange.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Kay US 2018/0148251, Kamerbeek et al. US 2012/0225168, Krupa et al. US 2016/0332805, Chapman et al. US 2016/0075506, and Van der Vliet et al. US 2017/0190451 as applied to claim 6 above in further view of Garcia Rios US 2019/0150657.
Regarding Claim 7, Rondelli modified with Kay, Kamerbeek et al., Krupa et al., Chapman et al., and Van der Vliet et al. is silent regarding the annular groove having a diameter between 30 millimeters and 40 millimeters.
Garcia Rios discloses a capsule comprising an annular flange (leading edge 104) that engages a piston of a beverage preparing machine (enclosing member 102) comprising an inner diameter of 30.4 mm and an outer diameter 32 mm (‘857, Paragraph [0054]).
Both Rondelli and Garcia Rios are directed towards the same field of endeavor of coffee capsules.  Garcia Rios teaches that it was known to provide a piston of a beverage preparing machine having an inner diameter of 30.4 mm and an outer diameter of 32 mm, which falls within the claimed annular groove diameter range of between 30-40 millimeters.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diameter of the annular groove that is disposed on the annular flange of the capsule to have the same dimensions, e.g. between 30.4 mm and 32 mm, of the piston of the beverage preparing machine of Garcia Rios in order to provide a sealing engagement between the annular groove of the annular flange of the capsule and the piston of the beverage preparing machine.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the diameter of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 8, Van der Vliet et al. discloses the annular groove (circular groove 34) having a depth of 0.5-1 mm (‘451, Paragraph [0158]), which falls within the claimed annular groove depth range of 0.1 to 0.7 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the size of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Kay US 2018/0148251, Kamerbeek et al. US 2012/0225168, Krupa et al. US 2016/0332805, and Chapman et al. US 2016/0075506 as applied to claim 1 above in further view of Doglioni Majer US 2016/0039601 and Gerbaulet et al. US 2011/0274794.
Regarding Claim 9, Rondelli modified with Kay, Kamerbeek et al., Krupa et al., and Chapman et al. is silent regarding the annular flange having a thickness between 0.85 millimeters and 1.05 millimeters.
Doglioni Majer discloses a capsule comprising an annular flange (flange 6) having any thickness used (‘601, Paragraph [0055]).  Gerbaulet et al. discloses a capsule comprising an annular flange (rim 14) having a thickness between 0.7 to 1.1 mm (‘794, Paragraph [0036]), which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters.
Rondelli, Doglioni Majer, and Gerbaulet et al. are all directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the annular flange of Rondelli to be between 0.7 to 1.1 mm as taught by Gerbaulet et al., which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Doglioni Majer teaches that an annular flange having any thickness can be used.  One of ordinary skill in the art would adjust the thickness of the annular flange based upon the desired degree of sealing between the piston of the beverage preparing machine and the annular flange.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Kay US 2018/0148251, Kamerbeek et al. US 2012/0225168, Krupa et al. US 2016/0332805, and Chapman et al. US 2016/0075506 as applied to claim 1 above in further view of Koller et al. US 2014/0272018.
Regarding Claim 10, Rondelli modified with Kay, Kamerbeek et al., Krupa et al., and Chapman et al. is silent regarding the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 4° and 25°.
Koller et al. discloses a capsule comprising a sidewall with a taper angle relative to axial axis A of between 5-10 degrees (‘018, Paragraph [0051]), which falls within the claimed first angle range of between 4 and 25 degrees.
Both Rondelli and Koller et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Rondelli to have the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 5-10 degrees, which falls within the claimed first angle range of between 4 and 25 degrees, as taught by Koller et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Kay US 2018/0148251, Kamerbeek et al. US 2012/0225168, Krupa et al. US 2016/0332805, Chapman et al. US 2016/0075506, and Koller et al. US 2014/0272018 as applied to claim 10 above in further view of Roberts US 2016/0288988.
Regarding Claim 11, Rondelli modified with Kay, Kamerbeek et al., Krupa et al., Chapman et al., and Koller et al. is silent regarding an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle.
Roberts discloses a capsule comprising a sidewall comprising a main portion and a connecting portion wherein an outer surface of the sidewall is inclined at the connecting portion by a second angle relative to the central axis and wherein the second angle is greater than the first angle (‘988, FIG. 1F).

    PNG
    media_image2.png
    1095
    713
    media_image2.png
    Greyscale


Both Rondelli and Roberts are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Rondelli and construct an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle as taught by Roberts since the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 12, Rondelli modified with Krupa et al. and Roberts et al. is silent regarding the second angle being between 15° and 45°.  However, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The recitation of the claimed angle does not provide a nonobvious functional difference over the prior art.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-12, 14-17, and 22-25 under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Independent Claim 1 is currently being rejected over a set of rejections to Kay modified with Krupa et al.
Independent Claims 1, 14, and 16 are currently being rejected over a set of rejections to Rondelli modified with Kay, Kamerbeek et al., Krupa et al., and Chapman et al.
It is noted that there are two separate concurrent rejections of Claim 1 under 35 USC 103(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792